Citation Nr: 1623637	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-26 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence was submitted to reopen the previously denied claim for service connection for hypertension, and if so, whether the Veteran is entitled to service connection for hypertension.

2.  Whether new and material evidence was submitted to reopen the previously denied claim for service connection for lupus erythematosus, and if so, whether the Veteran is entitled to service connection for lupus erythematosus.

3.  Entitlement to service connection for a bilateral leg disability (also claimed as nerve damage in the legs), to include as a manifestation of a chronic qualifying multisymptom illness, or as secondary to vaccines or medications required incident to service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant (the Veteran) served on active duty for training from June 1989 to August 1989 and on active duty with the U.S. Army from October 1990 to June 1991.  The appellant had active duty in Southwest Asia from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).  That rating decision found that no new and material evidence had been received to reopen claims for service connection for hypertension and lupus erythematosus; service connection for a bilateral leg condition, claimed as nerve damage, was also denied.  

After the March 2011 rating decision, which characterized the claim for service connection for a bilateral leg disability as a claim based on nerve damage, the appellant raised additional contentions that he had peripheral neuropathy of the legs, either as due to exposures to environmental hazards or as due to vaccines and/or antibiotics required to prepare for potential exposures.  Therefore, the claim for service connection for a leg disability is more accurately characterized as listed on the title page of this decision.  Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (a claim for a specific disorder by a lay person cannot be limited only to the diagnosis stated, but must rather be considered a claim for any disability having similar effects that may be reasonably encompassed).

The appellant requested a hearing before the Board.  The requested hearing was conducted by the undersigned in April 2016, at the Jackson, Mississippi, RO.  A transcript of this hearing is associated with the Appellant's electronic record.

The Board has reviewed the Veteran's entire electronic record, including records on the VBMS system and in Virtual VA.  

The reopened claims for service connection for hypertension and lupus erythematosus and the claim for service connection for a bilateral leg disability are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Claims for service connection for hypertension and for lupus erythematosus were denied in a rating decision prepared in December 2001, and, in the absence of an appeal, that decision became final one year later.  

2.  The medical evidence since December 2001, together with the appellant's April 2016 testimony before the Board, is new and material to reopen the claims for service connection for hypertension and for lupus erythematosus.  


CONCLUSION OF LAW

The final previously denied claims for service connection for hypertension and for lupus erythematosus are reopened.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and regulations governing service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   

A claim for service connection is substantiated by competent evidence of current disability (established by medical diagnosis or lay evidence); evidence of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and evidence of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a claim that has been previously denied if, but only if, new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

There is a low threshold for the evidence required to reopen a claim.  The definition of new and material evidence is consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

By a rating decision prepared in December 2001, initial claims for service connection for hypertension and for lupus erythematosus were denied; on the basis that service treatment records were negative for a diagnosis of either of the claimed disorders.  The Veteran was notified of the decision and of his appellate rights but did not file a notice of disagreement or new and material evidence within one year.

In his April 2016 hearing before the Board, the appellant testified that his current hypertension could be due to PTSD, for which service connection is in effect, and that a clinician told him it could be a result of the stresses incident to his Gulf War service.  He also testified that providers had advised him that his lupus could have been triggered by the conditions of military service or aggravated by those conditions.  See April 2016 Board hearing transcript at pp. 5, 12.

The Veteran is competent to report medical opinions discussed with him during treatment.  The Veteran's testimony must be presumed credible for purposes of determining whether new and material evidence has been received to reopen the claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Veteran's testimony, together with medical evidence obtained since the December 2001 rating decision and adjudicative actions since 2001, including the grant of service connection for PTSD, are sufficient to meet the standards for new and material evidence set by Shade.  The claims are reopened. 

When a claim is reopened, and development is complete, the Board addresses the claim on the merits.  Here, however, the medical evidence is not complete.  In particular, VA has not obtained medical opinion as to the likelihood that the claimed disabilities are related to the Veteran's service.  The reopened claims must be Remanded for further development.  


ORDER

The appeal to reopen the claim of entitlement to service connection for hypertension is granted, and the appeal is reopened; the appeal is granted to this extent only.

The appeal to reopen the claim of entitlement to service connection for lupus erythematosus is granted, and the appeal is reopened; the appeal is granted to this extent only.


REMAND

The appellant contends that he incurred hypertension, lupus erythematosus, and bilateral leg disability during or as a result of his active duty service, including service in Southwest Asia.  The appellant contends that each of the claimed disabilities may be a manifestation of an undiagnosed illness or of a medically-unexplained chronic multisymptom illness.  38 C.F.R. § 3.317 (2015).  The appellant has also contended that his current hypertension may be the result of, or at a minimum, is aggravated by, his service-connected PTSD.  The appellant also contends that his current bilateral leg disability, if not a manifestation of a chronic multisymptom disability, may have been caused by medications or vaccinations he was required to take during his service.  

The appellant's contentions require further development of the medical evidence.  Medical opinion(s) as necessary to address those contentions should be obtained.  

The appellant also contends that he had active duty for training in 1988.  The DD Form 214 for his period of active duty for training from June 1989 to August 1989 indicates that he had 4 months and 16 days of prior service.  The appellant should be asked to provide any additional records or information he may have which would shed light on his dates or types of reserve service and identify the unit(s) to which he was assigned.  An attempt to obtain service personnel records from the appellant's Reserve service should be made.

The appellant reported that he started going to a VA facility in Greenville starting in 1991.  Accordingly, VA records dating from 1991 should be requested on Remand.  It also appears that private medical records, identified below, are outstanding.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain service personnel records pertaining to the Veteran's Army Reserve service.  If the records do not show that ACDUTRA was performed in 1988, seek verification of such through the appropriate facilities.

2.  Afford the Veteran an opportunity to provide any additional information he may have regarding his Reserve service dates and types, such as records identifying his unit, dates of training, official separation documents, or the like.  

3.  The Veteran must be offered an opportunity to submit relevant private (non-VA) clinical records, especially clinical records for Dr. R. Flowers (identified as a dermatologist) prior to July 1997, from a provider identified in the transcript as Dr. Zain, Dr. Abide (see VA treatment record of Jan. 2013 indicating the Veteran sees the physician for his skin privately), Dr. Caccamise and Dr. Shately (noted as treating providers for skin disability in VA treatment record of May 2012) and, any other non-VA treatment following service discharge in May 1991, especially private records of treatment of gout and lupus erythematosus.  

4.  Obtain, to the extent possible, VA treatment records dating from 1991 from the VA facility in Greenville dated from 1991 to the present.  See February 2010 VA Form 21-4142.

5.  Conduct review of the claims file, or in-person examination, as necessary to determine the likelihood that hypertension was incurred during active service, or results from or is aggravated by a service-connected disability.  The examiner should be asked to address the following:

      a).  Is it "at least as likely as not" (50-50 or greater likelihood) that the appellant's hypertension was manifested during active service or a period of ACDUTRA, or results from an incident of such service?
      
      b).  Is it "at least as likely as not" (50-50 or greater likelihood) that the Appellant's hypertension is due to (caused by) or permanently aggravated beyond the natural progress by the service-connected disability PTSD? 
      
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather, means that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Conduct review of the claims file, or in-person examination, as necessary to determine the likelihood that lupus erythematosus was incurred during active service.  The examiner should be asked to address the following:

      a).  Is it "at least as likely as not" (50-50 or greater likelihood) that the Appellant's lupus erythematosus manifested during the Appellant's active service from October 1990 to June 1991, which included service in Southwest Asia from November 1990 to May 1991, or was triggered by or results from any incident of such service?  The Veteran asserts that vaccines/medication taken during service resulted in lupus erythematosus.  The Veteran testified in April 2016 that he took Cipro to fight possible exposure to anthrax.  A service treatment record shows a January 1991 injection of "Vacc AL," a March 1991 injection of "IGG" and nerve agent prophylaxis in January 1991.
      
      b).  As the Veteran served in the Persian Gulf, is it "at least as likely as not" (50-50 or greater likelihood) that the Appellant's lupus erythematosus is a manifestation of an undiagnosed disability or a chronic multisymptom disability? 
      
The examiner's attention is directed to the Veteran's hearing testimony that he was treated during his active service for complaints not shown in his clinical records, especially an infected hair follicle.  He contends this may have been the initial manifestation of lupus erythematosus diagnosed after his separation from active service.  The appellant testified that the area of his scalp treated "during service" was the same area which resulted in a diagnosis of discoid lupus erythematosus (DLE) soon after his service discharge.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather, means that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  Afford the appellant examination to determine the likelihood that a bilateral leg disability was incurred during active service.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report).  Clinical findings should be reported in detail.  

The examiner should be asked to address the following:

      a).  Is it "at least as likely as not" (50-50 or greater likelihood) that a disability affecting the right and/or left legs-including gout and neuropathy-- results from an incident of active service from October 1990 to June 1991, which included service in Southwest Asia from November 1990 to May 1991?
      
      b).  Is it "at least as likely as not" (50-50 or greater likelihood) that a disability affecting the left and/or right leg is a manifestation of an undiagnosed disability or a chronic multisymptom disability? 
      
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather, means that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

8.  The AOJ should review the record carefully to assure that the requested development has been conducted and to assure that the complex medical questions have been addressed.

Then, if any determination remains unfavorable to the appellant, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last supplemental statement of the case.  The appellant and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


